Citation Nr: 1011121	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) from January 13, 2004, to 
March 10, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from March 11, 2009.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  This decision granted the Veteran's claim 
for service connection for PTSD, and assigned a 30 percent 
rating, effective from January 13, 2004.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

In February 2008, the Veteran was afforded a hearing 
conducted by the undersigned Acting Veterans Law Judge at the 
Central Office in Washington, DC.  A transcript of this 
hearing is of record.  

The appeal was remanded by the Board in April 2008 so that 
additional development of the evidence could be conducted.  

In a September 2009 rating decision VA increased the rating 
assigned for disability due to PTSD to 50 percent, effective 
March 11, 2009.  The Court has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
the appellant seemed to raise this issue in the course of VA 
examinations conducted in March 2006 and May 2009.  
Therefore, the issue is raised by the record.  As such, the 
issue is properly before the Board.

The issue of entitlement to TDIU being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 

FINDINGS OF FACT

1.  For the period from January 13, 2004, to March 10, 2009, 
the preponderance of the evidence shows that the Veteran's 
PTSD was manifested symptoms productive of occupational and 
social impairment with reduced reliability and productivity, 
but not by symptoms productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships.

2.  From March 11, 2009, the preponderance of the evidence 
shows that the Veteran's PTSD has not been manifested by 
symptoms productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  From January 13, 2004, to March 10, 2009, a rating of 50 
percent, and no greater, for the Veteran's PTSD was 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (Code) 9411 (2009).

2.  From March 11, 2009, a rating in excess of 50 percent for 
the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, an initial rating, and 
an effective date have been assigned for the service-
connected disability now addressed on appeal, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in the development 
of a claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording 
several VA examinations.  

Concerning the VA examinations afforded the Veteran 
throughout his appeal, the Board observes that when VA 
provides a claimant an examination as part of the duty to 
assist, the examination must be adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The Board finds the VA 
examinations in this case were adequate.  Review of three of 
the four VA examinations on file (dated in February 2004, 
March 2006, May and 2009) shows that the respective examiner 
before supplying his or her medical opinion took the 
Veteran's history, noted his subjective description of his 
symptoms, examined the claims folder, and examined the 
Veteran.   In the fourth report, dated in February 2005, the 
examiner noted the claims file was not present at the time 
she examiner the Veteran.  However, in a subsequent note, the 
examiner stated she had reviewed the file and her dictated 
report remained the same.  The examination reports also show 
that the examiner in each case supplied an opinion as to the 
effects of the Veteran's psychiatric disability on his social 
and occupational functioning.  Thus, the Board finds that the 
appellant has not been prejudiced by any defect in the 
examinations, and that they adequate upon which to base a 
decision.  See Barr.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.

Factual Background

The Veteran essentially contends that the severity of his 
PTSD symptoms warrant the assignment of a higher rating.  See 
January 2010 Written Brief Presentation.  The Veteran's 
accredited representative essentially argues that the 
assigned 50 percent rating should be effective from May 25, 
2006.  Id.  

In 2002, the Veteran first sought treatment for his PTSD 
symptoms.  At the time of his initial treatment he 
experienced difficulty in his work environment due to 
strained work relationships.  In July 2002, the Veteran was 
first diagnosed as having chronic PTSD with depressive 
features.  He reported experiencing three or more nightmares 
per night that were primarily re-experiencing in nature.  The 
Veteran was further noted have symptoms related to avoidance, 
decreased interest, detachment, flat affect, shortened sense 
of future, hypervigilance, insomnia, irritability, sense of 
guilt and had worsened nightmares.  He was noted to have a 
Global Assessment of Functioning (GAF) rating of 60.  In 
August 2002, the Veteran reported nightmares of Vietnam and 
was noted to have temper problems associated with flashbacks, 
intrusive thoughts, paranoia and hallucinations. He was again 
diagnosed as having PTSD and was given a GAF score of 40.

In February 2004, the Veteran underwent a VA PTSD examination 
regarding his service connection claim for PTSD.  The Veteran 
reported sustaining wounds while in service due to two 
distinct incidents.  The Veteran advised that he had 
difficulty sleeping, approximately two to five hours per 
night.  He reported nightmares, including nightmares of 
combat and attempts to keep himself awake so as to not have 
Vietnam-related dreams.  He further related frequent night 
sweats and thrashing during sleep.  The Veteran reported that 
five or six times per year, he heard his name being called 
and saw Vietcong soldiers.  He advised to having intrusive 
thoughts of Vietnam several times per week.  The Veteran 
reported difficulty in crowds and isolation from his friends 
and family.  He further noted difficulty with anger control 
and experiencing "emotional blunting."  The Veteran had a 
mild startle response to touch and sounds, as well as mild 
hypervigilance.  At the time of the examination, the Veteran 
denied suicidal or homicidal ideation.  He was alert and 
oriented to personal information and place.  Insight was 
adequate and his affect was blunted.  Speech was normal.  The 
Veteran was also logical and goal-directed.  He was noted to 
have mild, delayed-onset PTSD, and a GAF score of 60 was 
provided.

The examiner noted that the Veteran experienced a mild degree 
of impairment in adaptation, interaction and social 
functioning.  The Veteran did report having not worked for 
the past two and a half years due to his age.  He further 
stated that the Veteran may experience "a mild degree of 
impairment in flexibility and efficiency in an occupational 
setting, although it [did] not appear to be a significant 
problem with his employment."  The examiner found the 
Veteran's current level of disability to be mild.

The RO granted service connection for PTSD in May 2004.  A 30 
percent rating, effective from January 13, 2004 (date of 
claim), was assigned.  The Veteran was notified of this 
decision and thereafter perfected a timely appeal.  

As part of his November 2004 notice of disagreement, the 
Veteran asserted that his depression had worsened.  He 
reported increasing thoughts of suicide and homicide.

In November 2004, the Veteran was noted to have a GAF score 
of 50.  See VA mental health outpatient note.  The Veteran's 
VA mental health treatment records reflect the Veteran's 
reluctance to discuss the details of his experiences in 
Vietnam.  Also noted, was the Veteran's reluctance to discuss 
the severity of his PTSD symptoms.  The Veteran's treating 
psychologist noted that the Veteran's PTSD symptoms ranged 
from moderate to more severe in nature.  See November 2004 VA 
mental health psychotherapy note.  

In February 2005, the Veteran underwent a subsequent VA PTSD 
examination.  The Veteran reported depressive symptoms, 
difficulty with concentration, anger, irritability, feelings 
of guilt, nightmares, isolation and withdrawal from others, 
and lessened participation in activities.  The Veteran 
advised that his symptoms significantly worsened due to 
exposure to news regarding the current war.  He could not 
identify anything that reduced his PTSD symptoms -- not even 
his medication.  The Veteran reported experiencing suicidal 
ideation two times per week, but denied making a plan or 
attempting suicide.  The Veteran's PTSD was noted to be 
chronic and moderate in nature.  His GAF was reported to be 
at 50.  The examiner noted the Veteran's difficulty with his 
short-term memory and his avoidance of newscasts and movies 
regarding war and combat.  The Veteran's symptoms were found 
to affect his ability to relate to his wife and co-workers 
and his symptoms led to difficulty with maintaining 
employment.  The Veteran's ability to perform the activities 
associated with daily living was found to be within normal 
limits.  The examiner found the Veteran's PTSD was moderate 
in nature.

In an August 2005 VA treatment record, the Veteran was noted 
to be continually reluctant to discuss his trauma and 
symptoms associated with PTSD.  At this treatment, his speech 
was noted to be limited in spontaneity.  The Veteran's PTSD 
symptoms continued to include avoidance, hypervigilance, 
anger, irritability, and a notation was made that it was 
affecting his work.  He was assessed a GAF score of 55.

In March 2006, the Veteran underwent another VA PTSD 
examination.  At this examination, the Veteran advised that 
he was unemployed and had difficulty finding work as no one 
would hire him.  The Veteran reported suicidal ideation one 
or two times per month with no plan to carry it out.  The 
examiner found the Veteran's GAF score to be 55 and noted 
that the Veteran experienced a mild degree of impairment of 
social functioning with a mild to moderate degree of 
impairment of occupational functioning.  The examiner opined 
that the Veteran's current level of disability was mild to 
moderate in nature.

Review of a May 2006 VA mental health medication management 
note shows that the Veteran's PTSD was described as stable.  
He reported helping a friend two days a week in his auto 
shop, and spending time with his granddaughter.  The Veteran 
reported that he was also busy serving as a deacon in his 
church.  The Veteran continued to not want to rehash his in-
service trauma; he mentioned that he just wanted to keep busy 
and move on.  His appearance was described as being adequate 
and no behavior/psychoactivity were observed.  His speech was 
limited in spontaneity.  He was attentive towards the 
examiner.  The Veteran's mood was described as 
variable/labile, and his affect was both constricted and 
congruent to content.  He denied hallucinations, and his 
thought processes were goal-directed.  He denied suicidal and 
homicidal ideation  He was oriented to person, place, time, 
and situation.  Memory, both short and long term, was normal.  
His concentration/attention, impulse control, insight, and 
judgment were all described by the examiner as being good.  
The Veteran added that slept for four to six hours per night.  
The Veteran described his interests as varied.  He denied 
depressive symptoms.  The Veteran did complain of nightmares 
and flashbacks.  He denied alcohol and drug use.  PTSD was 
diagnosed, and a GAF of 55 was provided.  No change in the 
Veteran's current psychotropics medications was advised.  

VA mental health medication management notes, dated in 
February 2007 and September 2008, include GAF scores of 55 
and 52, respectively.  

At his February 2008 Central Office hearing, the Veteran 
reported that his PTSD symptoms had worsened since his last 
VA examination in March 2006.  The Veteran advised that he 
believed his March 2006 VA examination was inadequate as the 
same examiner who performed his February 2004 VA examination, 
performed the most recent one.  The Veteran stated that the 
examiner talked to him for five minutes, asked him one or two 
questions, and left.  He testified to having problems with 
authority, crowds and, more generally, in dealing with 
people.  The Veteran advised that he had nightly 
hallucinations and daily suicidal ideations.  He reported two 
to two-and-a-half hours of sleep per night -- including 
nightly flashbacks and night sweats.  He testified that he 
sometimes has to change his shirt three to four times per 
night due to his night sweats.  The Veteran reported 
obsessively checking the perimeters of his home, as well as 
checking the lock on the doors.  The Veteran advised that he 
is unable to express himself to his wife, but makes an effort 
to see his children every other week.

Review of a March 2009, VA mental health medication 
management note shows that the Veteran was seen for 
medication management.  The Veteran's current psychotropics 
use was reported to be effective and without side effects.  
He again reported, as he did in May 2006, helping a friend 
two days a week in his auto shop, and spending time with his 
granddaughter.  The Veteran also reported that he was also 
busy serving as a deacon in his church.  The Veteran 
continued to not want to rehash his in-service trauma.  The 
examiner commented that the Veteran had severe social and 
occupational dysfunction from his PTSD.  His appearance was 
described as being adequate and no behavior/psychoactivity 
were observed.  His speech exhibited normal rate and tone.  
He was attentive though guarded towards the examiner.  The 
Veteran's mood was described as variable/labile, and his 
affect was mildly constricted.  He denied hallucinations, and 
his thought processes were goal-directed.  He denied suicidal 
and homicidal ideation  He was oriented to person, place, 
time, and situation.  Memory, both short and long term, was 
normal.  His concentration/attention, impulse control, 
insight, and judgment were all described by the examiner as 
being good.  His ability for abstract thinking was reported 
to be intact.  The Veteran added that slept for four to six 
hours per night.  He described his energy as being adequate 
and described his interests as limited.  He denied 
irritability and depressive symptoms.  The Veteran did 
complain of nightmares and flashbacks.  He denied alcohol and 
drug use.  PTSD was diagnosed, and a GAF of 50 was provided.  
No change in the Veteran's current psychotropics medications 
was advised.  

The Veteran was most recently afforded a VA PTSD examination 
in May 2009.  The examiner commented on a September 2008 VA 
health treatment note, which included a GAF of 52.  She also 
commented on the Veteran's hearing testimony, where he 
complained of nightly hallucinations and daily suicidal 
ideation.  As to the Veteran's current symptoms, the examiner 
reported that the Veteran complained of daily intrusive 
thoughts of Vietnam.  He also complained of trouble sleeping, 
about two and a half hours at night and two hours during the 
day.  He complained of nightmares.  The Veteran was also 
noted to be hypervigilant to unexpected noises and he also 
complained of being irritable and having mood swings.  He 
also mentioned that he avoided crowds.  The Veteran noted 
that he had never been hospitalized.  He reported last 
working full time about five or six years earlier, but was 
fired due to his inability to get along with other people and 
mood swings.  

Mental status examination showed the Veteran to be 
appropriately dressed and groomed.  He was corporative and 
answered questions in a candid and spontaneous manner.  He 
did have some trouble with short-term memory and 
concentration.  His long-term memory was normal.  His thought 
processes were linear and devoid of delusional content.  He 
was alert and oriented to time, place, and person.  His 
affect was constricted and his mood was dysphoric.  

The examiner supplied a diagnosis of PTSD, and a GAF of 55.  
The examiner added that the Veteran was experiencing a 
moderate to at times severe level of impairment in social and 
occupational functioning.  The examiner also mentioned that 
the Veteran could manage his own monetary funds.  

A September 2009 RO rating decision increased the disability 
evaluation assigned the Veteran's service-connected PTSD to 
50 percent, effective from March 11, 2009 (date of VA mental 
health medication management note).

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   See also 
Fenderson.

Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted, for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Disability ratings are assigned according to the 
manifestation of particular symptoms, as listed in the rating 
formula.  The list of symptoms in the rating formula above is 
not intended to constitute an exhaustive list, but rather 
shows examples of the types and degrees of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DSM-IV.

According to the DSM-IV, a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a) (2009).

Analysis

After considering all of the evidence of record, including 
particularly the above-referenced VA PTSD examination reports 
dated in February 2004, February 2005, March 2006, and May 
2009, as well as the many VA outpatient psychiatric-based 
medical records, the Board finds that the Veteran's PTSD 
warranted a rating of 50 percent, and no greater from January 
13, 2004, to March 10, 2009, and that at no time from January 
13, 2004 is a rating in excess of 50 percent warranted.  

In this regard, between January 13, 2004, to March 10, 2009, 
the medical evidence portrays a disability picture that more 
closely resembles that criteria set out in 38 C.F.R. § 4.130 
(Code 9411), for the assignment of a 50 percent rating.   See 
also, 38 C.F.R. § 4.7.  However, the Board finds that a 
rating in excess of 50 percent is not warranted for PTSD at 
any point from January 13, 2004.  

Review of the medical evidence throughout the time period 
prior to March 11, 2006, including the February 2004, 
February 2005, and March 2006 VA PTSD examination reports and 
VA outpatient records show GAF scores of ranging from 50 to 
60.  However, although the VA examination conducted in 
February 2004 reflects a GAF score of 60, the medical 
evidence thereafter reflect GAF scores of 55 or lower, 
specifically of 50 in November 2004 and February 2005, 55 in 
August 2005, May 2006 and March 2006, and 52 in September 
2008.  A GAF score from 51 to 60 generally reflects moderate 
symptoms, e.g., flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational, or school functioning.   See DSM-IV.  In 
addition, while his disability picture was described as mild 
to moderate in March 2006, it was described as moderate to 
severe in November 2004 and moderate in February 2005.  

Accordingly, a rating of 50 percent, and no greater, is 
warranted for the PTSD for the period from January 13, 2004 
to March 10, 2009.

An evaluation in excess of 50 percent is not warranted for 
any time period from January 13, 2004.  On review of the 
findings, the Board finds that while the degree of the 
severity of the Veteran's social and occupational dysfunction 
associated with his PTSD has been described as moderate to 
severe in November 2004 and as severe in March 2009 and May 
2009, in the mental status examination findings also failed 
to show the presence of any of the PTSD symptoms necessary 
for the assignment of a 70 percent rating such as obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  Suicidal ideation was reported 
in February 2005 and March 2006, but without plan or attempt.  
In his hearing before the Board in February 2008 that he 
experienced suicidal thoughts, hallucinations, and flashbacks 
daily.  The VA examiner in May 2009 addressed these 
complaints and the Veteran's testimony.  She noted that the 
Veteran stated he did not have a plan, nor had he attempted 
to harm himself.  Concerning his hallucinations, she 
clarified that these appeared to be related to intrusive 
thoughts of his stressful memories, of which the Veteran had 
vivid memories.  Yet, she described the Veteran has having a 
linear thought process devoid of delusional content.  

GAF scores of 60 to 50 were provided by VA examiners in 
February 2004, February 2005, March 2006, and May 2009.  A 
GAF score from 51 to 60 generally reflects moderate symptoms, 
e.g., flat affect and circumstantial speech, occasional panic 
attacks or moderate difficulty in social, occupational, or 
school functioning.  The Board points out that a GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  In the present case, the medical findings 
presented by the examiners and health care providers reflect 
symptoms consistent with those that warrant a 50 percent 
evaluation under the criteria and do not reflect symptoms 
necessary for the assignment of a 70 percent rating, such as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; and neglect 
of personal appearance and hygiene.

Without medical evidence documenting more severe symptoms of 
PTSD disability, no more than a 50 percent rating is 
warranted for PTSD from January 13, 2004. 

Here, the preponderance of the medical evidence on file shows 
that an evaluation of 50 percent, and no greater, is 
warranted for that time period from January 13, 2004 to March 
10, 2009, but that at no time from January 13, 2004 does the 
service-connected PTSD rise to a level of severity necessary 
to find that a rating in excess of 50 percent is warranted.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The assignment 
of an evaluation of 50 percent, and no greater, is warranted 
for the time period from January 13, 2004 to March 10, 2009.  
The preponderance of the evidence is against the assignment 
of an evaluation in excess of 50 from January 13, 2004 to 
March 10, 2009 and from March 11, 2009.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
As discussed above, the medical evidence supports the 
assignment of a 50 percent evaluation from the date of 
service connection for the Veteran's PTSD, throughout the 
appeal.  However, medical evidence does not support staged 
evaluations at any point in the present case.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending consideration of 
TDIU, which the subject of a remand following this decision.  


ORDER

A rating of 50 percent, and no greater, for PTSD from January 
13, 2004, to March 10, 2009, is granted.  

A rating in excess of 50 percent for PTSD from March 11, 
2009, is denied.  


REMAND

As concerning the instant claim for entitlement to TDIU, to 
be granted, a claim of entitlement to a TDIU rating must be 
supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  Unfortunately, 
while the record includes the above-cited assertions made by 
the Veteran in March 2006 and May 2009 that he is in effect 
unemployed due to his service-connected PTSD, the record is 
devoid of a full medical opinion as to whether the Veteran is 
unable to secure and maintain gainful employment in light of 
all of his current service-connected disabilities.  The Board 
parenthetically observes that the Veteran is also service-
connected for shell fragment wound residuals (rated as 
noncompensably disabling) of the left foot, right leg, and 
chest.  See September 2009 rating decision.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that a veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.

While there are of record examination reports that address 
both the extent of functional and industrial impairment and 
the ability of the Veteran to obtain or maintain 
substantially gainful employment as concerning his service-
connected PTSD disorder, none go so far as to include a 
definitive opinion as to whether or not the Veteran is unable 
to work as a result of a service-connected disability.  Such 
an opinion therefore must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an appropriate VA medical 
examination(s) to determine the effect of 
his two current service-connected 
disabilities on his employability.  The 
examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disabilities.  The claims file, 
to include a copy of this REMAND, must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light  of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  The RO then should adjudicate the 
TDIU claim, including whether and take 
all appropriate action to determine 
whether the Veteran meets the criteria 
for an extraschedular evaluation under 
either 38 C.F.R. § 4.16(b) and 
§ 3.321(b)(1).

5.  If entitlement to TDIU is denied, the 
RO must notify the Veteran of his 
appellate rights on the issue, and inform 
him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


